Citation Nr: 0938951	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for right arm 
shell fragment wound (SFW) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1968 
to July 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which continued the previously assigned 10 percent 
rating for service-connected right arm shell fragment wound 
(SFW) residuals.

In March 2006 the Board denied the claim for entitlement to 
an increased rating for right arm SFW residuals, evaluated as 
10 percent disabling.  The Veteran appealed the Board's 
action to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2006 Order, the Court vacated 
and remanded the March 2006 Board decision.  In January 2007 
the Board again denied the claim for entitlement to an 
increased rating for right arm SFW residuals.  The Veteran 
again appealed the Board's action to the Court, and in a May 
2009 Memorandum Decision the Court set aside the January 2007 
Board decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to a 
rating in excess of 10 percent for service-connected right 
arm SFW residuals in order to comply with the May 2009 
Memorandum Decision.  The Court outlined discrepancies in the 
record regarding the location of shell fragments (whether 
they are located in MG-V, MG-VI, or both), the symptoms, if 
any, resulting from each of the shell fragments or retained 
foreign bodies, and whether the Veteran is left-handed or 
right-handed.  It should be noted that in the pre-induction 
Report of medical history (December 1967), the separation 
physical examination Report of medical history (June 1970), 
and the December 1970 VA medical examination the Veteran 
self-reported being left-handed, although in the September 
2001 VA medical examination, he claimed to be right-handed.  
Therefore, the AMC/RO should schedule the Veteran for a VA 
muscles examination and opinion to evaluate the Veteran's 
service-connected right arm SFW residuals and to resolve the 
discrepancies outlined by the Court.

In addition, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this matter.  During the pendency of this 
appeal, the Court issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), finding that the VCAA 
notice requirements applied to all elements of a claim.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied, including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for right arm SFW 
residuals.  Of particular interest are VA 
treatment records dated from July 2001 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
muscles examination to evaluate the 
current nature of his service-connected 
right arm SFW residuals.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Muscles Examination.  The examination 
must respond to the instructions 
contained therein.  

The examiner must discuss the following 
three requests and provide detailed, 
medically reliable bases for each 
conclusion:

Describe the location of all the shell 
fragments identified with respect to 
whether they are located in MG-V, MG-VI, 
or both, or any other muscle group;
Make a medical evaluation of the 
symptoms, if any, resulting from each of 
the shell fragments or retained bodies; 
and indicate using a medically reliable 
basis, whether the Veteran is left-handed 
or right-handed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion 
of whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  The RO also must evaluate 
whether the objective findings on VA 
examination warrant a separate rating for 
right arm SFW residuals for MG-V under 
Diagnostic Code 5305, in addition to, or 
instead of, Diagnostic Code 5306 for MG-
VI.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


